Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-19-00377-CR
                                    No. 04-19-00378-CR

                                      Joshua PIEPER,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 186th Judicial District Court, Bexar County, Texas
                Trial Court No. 2018CR2080 and Trial Court No. 2018CR2081
                         Honorable Jefferson Moore, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED September 23, 2020.


                                              _____________________________
                                              Irene Rios, Justice